Citation Nr: 1628073	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  00-08 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right skull disorder to include retained foreign bodies.  

2.  Entitlement to service connection for a bilateral eye disorder to include retained foreign bodies.  

3.  Entitlement to service connection for a jaw disorder to include jawbone retained foreign bodies.  

4.  Entitlement to service connection for a left shoulder disorder to include muscle injury, intramuscular scarring, and retained foreign bodies.  

5.  Entitlement to service connection for a left upper arm disorder to include muscle injury, intramuscular scarring, and retained foreign bodies.  

6.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple left shoulder and axillary area shell fragment wound scars.  

7.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple left forearm and wrist shell fragment wound scars.  

8.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple left lateral chest wall shell fragment wound scars.  

9.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple right buttocks shell fragment wound scars.  

10.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple right thigh shell fragment wound scars.  

11.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple right knee shell fragment wound scars.  

12.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple right lower leg shell fragment wound scars.  

13.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple left buttocks shell fragment wound scars.  

14.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple left thigh shell fragment wound scars.  

15.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple left lower leg, ankle, and foot scar residuals.  

16.  Entitlement to a separate compensable evaluation for the Veteran's right forearm retained foreign bodies.  

17.  Entitlement to a separate compensable evaluation for the Veteran's right wrist retained foreign bodies.  

18.  Entitlement to a separate compensable evaluation for the Veteran's left elbow retained foreign bodies.  

19.  Entitlement to a separate compensable evaluation for the Veteran's left forearm retained foreign bodies.  

20.  Entitlement to a separate compensable evaluation for the Veteran's left chest retained foreign bodies.  

21.  Entitlement to a separate compensable evaluation for the Veteran's left lower lung field retained foreign bodies.  

22.  Entitlement to a separate compensable evaluation for the Veteran's low back retained foreign bodies.  

23.  Entitlement to a separate compensable evaluation for the Veteran's right buttocks retained foreign bodies.  

24.  Entitlement to a separate compensable evaluation for the Veteran's right thigh retained foreign bodies.  

25.  Entitlement to a separate compensable evaluation for the Veteran's right knee retained foreign bodies.  

26.  Entitlement to a separate compensable evaluation for the Veteran's right lower leg retained foreign bodies.  

27.  Entitlement to a separate compensable evaluation for the Veteran's left buttocks retained foreign bodies.  

28.  Entitlement to a separate compensable evaluation for the Veteran's left thigh retained foreign bodies.  

29.  Entitlement to a separate compensable evaluation for the Veteran's left lower leg retained foreign bodies.  

30.  Entitlement to a separate compensable evaluation for the Veteran's left ankle retained foreign bodies.  

31.  Entitlement to a separate compensable evaluation for the Veteran's left foot retained foreign bodies.  

32.  Entitlement to a separate compensable evaluation for the Veteran's colon retained foreign bodies.  

33.  Entitlement to a separate compensable evaluation for the Veteran's right elbow intramuscular scarring.  

34.  Entitlement to a separate compensable evaluation for the Veteran's right forearm intramuscular scarring.  

35.  Entitlement to a separate compensable evaluation for the Veteran's right wrist intramuscular scarring.  

36.  Entitlement to a separate compensable evaluation for the Veteran's left elbow intramuscular scarring.  

37.  Entitlement to a separate compensable evaluation for the Veteran's left forearm intramuscular scarring.  

38.  Entitlement to a separate compensable evaluation for the Veteran's left chest intramuscular scarring.  

39.  Entitlement to a separate compensable evaluation for the Veteran's left lower lung field intramuscular scarring.  

40.  Entitlement to a separate compensable evaluation for the Veteran's low back intramuscular scarring.  

41.  Entitlement to a separate compensable evaluation for the Veteran's right buttocks intramuscular scarring.  

42.  Entitlement to a separate compensable evaluation for the Veteran's right thigh intramuscular scarring.  

43.  Entitlement to a separate compensable evaluation for the Veteran's right knee intramuscular scarring.  

44.  Entitlement to a separate compensable evaluation for the Veteran's right lower leg intramuscular scarring.  

45.  Entitlement to a separate compensable evaluation for the Veteran's left buttocks intramuscular scarring.  

46.  Entitlement to a separate compensable evaluation for the Veteran's left thigh intramuscular scarring.  

47.  Entitlement to a separate compensable evaluation for the Veteran's left lower leg intramuscular scarring.  

48.  Entitlement to a separate compensable evaluation for the Veteran's left ankle intramuscular scarring.  

49.  Entitlement to a separate compensable evaluation for the Veteran's left foot intramuscular scarring.  

50.  Entitlement to a separate compensable evaluation for the Veteran's colon intramuscular scarring.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1968 to November 1969.  The Veteran served in the Republic of Vietnam.  He was awarded both the Purple Heart and the Parachutist Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Fort Harrison, Montana, Regional Office (RO) which, in pertinent part, established service connection for tender right buttocks shell fragment wound scar residuals, tender left buttocks shell fragment wound scar residuals, and tender right thigh shell fragment wound scar residuals; assigned 10 percent evaluations for those disabilities; effectuated those awards as of February 24, 2000; and denied increased evaluations for the Veteran's tender left shoulder shell fragment wound scar residuals, tender left lower chest area shell fragment wound scar residuals, tender left elbow shell fragment wound scar residuals, tender right knee shell fragment wound scar residuals, tender right lower leg shell fragment wound scar residuals, tender left thigh shell fragment wound scar residuals with retained fragments, and tender left lower leg, ankle, and foot shell fragment wound scar residuals.  In March 2006, the Board, in pertinent part, reframed the issues on appeal as "entitlement to ratings in excess of 10 percent (to include claims for separate compensable ratings noted in the parentheticals) for residuals scarring of the following claims: right buttocks (4 separate); left buttocks (4 separate); right thigh (5 separate); left forearm/wrist (4 separate); left thigh (7 separate); left lower leg/left ankle/left foot (9 separate); right lower leg (6 separate); right knee area (2 separate); left lateral chest wall (3 separate); and left shoulder/axillary area (2 separate)" and denied evaluations in excess 10 percent for each listed scar.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In November 2008, the Court, in pertinent part, set aside that portion of the March 2006 Board decision which denied evaluations in excess of 10 percent for the Veteran's left shoulder and axillary area, left forearm and wrist, left lateral chest wall, right buttocks, right thigh, right knee, right lower leg, left buttocks, left thigh, and left lower leg, ankle, and foot scar residuals and remand the issues to the RO for additional action.  In July 2010, the Board, in pertinent part, reframed the issues on appeal as "entitlement to a rating in excess of 10 percent (to include consideration of assignment of separate evaluations) for each of multiple scars of the right buttock, left buttock, right thigh, left forearm and wrist, left thigh, left lower leg (including the ankle and foot), right lower leg, right knee, left lateral chest wall, and left shoulder and axillary area" and remanded the issue to the RO for additional action.  

In October 2011, the RO denied service connection for right skull, bilateral eye, and jawbone retained foreign bodies, left shoulder muscle injury, intramuscular scarring, and retained foreign bodies, and left upper arm muscle injury, intramuscular scarring, and retained foreign bodies; denied separate compensable evaluations for right forearm, right wrist, left elbow, left forearm, left chest, left lower lung field, low back, right buttocks, right thigh, right knee, right lower leg, left buttocks, left thigh, left lower leg, left ankle, left foot, and colon retained foreign bodies; and denied separate compensable evaluations for right elbow, right forearm, right wrist, left elbow, left forearm, left chest, left lower lung field, low back, right buttocks, right thigh, right knee, right lower leg, left buttocks, left thigh, left lower leg, left ankle, left foot, and colon intramuscular scarring.  In March 2012, the Board remanded the Veteran's appeal to the RO for compliance with its July 2010 Remand instructions.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

Between April 2013 and September 2013, the Veteran submitted additional relevant private clinical documentation and lay statements.  The RO has not considered the additional evidence.  In May 2016, the Board sent a written notice to the Veteran inquiring whether he wished to waive initial AOJ review of the additional relevant evidence.  The Veteran did not respond to the Board's notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior AOJ review in the absence of a waiver of such review by the Appellant.  Disabled American Veterans vs. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence and applicable law and regulations considered since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

